                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

LINWOOD DAVIS                               )
                      Plaintiff,            )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 5:17-CV-229-FL
                                            )
NANCY A. BERRYHILL,                         )
Commissioner of Social Security,            )
                     Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the consent motion for attorney fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 9, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$6,601.10.

This Judgment Filed and Entered on January 9, 2019, and Copies To:

Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing)
Stephen F. Dmetruk, Jr. (via CM/ECF Notice of Electronic Filing)

January 9, 2019                      PETER A. MOORE, JR., CLERK
                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
